Citation Nr: 1234128	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and chronic major depression.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO denied service connection for PTSD.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

In a July 2009 decision, the Board denied service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court vacated the Board's denial of the claim for service connection for PTSD, and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

In August 2011, the Veteran submitted additional evidence without a waiver of initial RO consideration of the evidence.

In November 2011, the Board expanded the claim on appeal as reflected on the title page (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action,  the AMC continued to deny the claim (as reflected in a July 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

For reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Under the legal authority in effect at the time the Veteran filed his claim for service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a veteran engaged in combat with the enemy and his alleged stressor was combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence was required, provided that such testimony was found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran has not asserted that he actually engaged in combat, or that his alleged stressor was combat-related; rather, he has only asserted that his base in Vietnam had been subject to repeated missile and rocket attacks during his tour of duty.  At the time of the Board's July 2009 decision, other than general assertions that his base was attacked, the claims file did not reflect that that the Veteran had provided any specific information concerning that the attacks, such as the dates on which the attacks occurred, specific locations where the attacks took place, and his unit assignment during such attacks.  Accordingly, the Board determined that the evidence available at that time did not corroborate the occurrence of any of reported stressor(s), and that the record did not present any basis for VA to undertake any further action to attempt to verify any such stressor(s).

Subsequently, as noted, the Veteran appealed the Board's decision to the Court.  While the appeal was pending before the Court, the Veteran provided a VA Form 21-4138 statement in which he specified that he was serving in Pleiku, Vietnam with the 359th Transportation Company, from September 1968 to September 1969, when his base came under repeated enemy attack.  The Board notes that, although this statement bears the date July 2006, there is no indication in the record that it was associated with the claims file at any time before the Board's July 2009 denial.  Regardless, in April 2011, the Court set aside the Board's July 2009 denial, and remanded the matter to the Board for further action consistent with the Court's decision, to include additional efforts to corroborate the Veteran's stressors based upon the information provided in the VA 21-4138 statement.  In November 2011, the Board, in turn, remanded the matter to the RO, via the AMC, primarily for the RO to attempt to corroborate the occurrence of the Veteran's claimed stressor. 

The Board points out, however, that, on July 13, 2010-during the pendency of this appeal-VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The amendments to 38 C.F.R. § 3.304(f)(3) are applicable to claims pending before VA on or after July 13, 2010, including claims which remain pending because the Court vacated a Board decision on the claim and remanded it for readjudication.  75 Fed. Reg. 39,843.

Pursuant to 38 C.F.R. § 3.304(f), as revised, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Here, consistent with the Veteran's assertion, his service personnel records reflect that he did serve in Vietnam from September 1968 to September 1969 while attached to the 359th Transportation Company.  During that time, he performed the military occupational specialties of equipment repairman, wheeled vehicle mechanic, and senior vehicle repairman.  Although the records do not specifically indicate that the Veteran served at Pleiku (or at any other specific base or location in Vietnam), as alleged, the Veteran's assertions of assignment to Pleiku are not contradicted by any other evidence.   
The Board also notes that the occurrence of repeat attacks on Pleiku during the Veteran's tour of duty have not specifically been verified in connection with this appeal.  Unfortunately, the RO's minimal efforts in this regard, which appear to have been inadequate, did not disclose any such corroborating information.  However, while the matter was on remand, the Veteran sent in a statement, which includes a quote from revised section 3.304(f), and has, as an attachment, a purported excerpt from a 2006 Board decision (in another appeal), which indicates that research performed in connection with that case by the United States Armed Services Center for Unit Records Research (CURR, now known as Joint Services Records Research Center (JSRRC)) revealed that rocket, mortar, and small arms attacks were reported at Pleiku, Vietnam on several dates during the period from May through July of 1969.  It is noted that Board decisions carry no precedential value and are therefore not binding in subsequent Board decisions.  38 C.F.R. § 20.1303 (2011).  Nonetheless, the Board finds that the verified information reflected in the 2006 Board decision excerpt does suggest that enemy attacks on Pleiku, Vietnam occurred during the Veteran's service.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's claimed stressors regarding enemy attacks-which seem to be impliedly related to the Veteran's fear of hostile military activity-appear to be consistent with the places, types, and circumstances of the Veteran's service.  Consequently, resolving all reasonable doubt in the Veteran's favor (see 38 C.F.R. § 3.102), and consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence that these alleged stressors occurred-provided that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.

Accordingly, the Board finds that further medical examination and opinion is needed to resolve the matter of service connection for PTSD.  Moreover, to the extent that the examiner also determines that a separate Axis I diagnosis of another acquired psychiatric disability, to include chronic major depression , is appropriate, the Board finds that the examiner should also address whether such disorder is etiologically related to the Veteran's his active duty service-to include any fear associated with hostile military activity therein.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychologist or psychiatrist, at a VA medical facility. The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for an acquired psychiatric disability, to include PTSD and chronic major depression (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should explain what is needed to substantiate the claim for service connection for PTSD, to include under the revised version of 38 C.F.R. § 3.304(f).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. T he RO's adjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

In its letter, the RO should explain what is needed to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD (to include under the revised version of 38 C.F.R. § 3.304 (f)), and chronic major depression.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Regarding PTSD, considering only the Veteran's stressors in Vietnam involving fear associated with hostile military activity-specifically, enemy rocket, mortar, and small arms attacks on the Veteran's base in Pleiku, Vietnam-the examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD.  If a diagnosis of PTSD resulting from the identified stressors is warranted, the examiner should fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the verified stressors and the Veteran's symptoms.

If the examiner determines that any other Axis I diagnosis currently present or reflected in the record, to include chronic major depression, is appropriate, the examiner should also offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability), that such disorder had its onset in or is otherwise medically related to the Veteran's service, to particularly include any fear associated with the hostile military activity outlined above.  In rendering the requested opinion, the physician should specifically consider the in- and post-service medical and other records, as well as the Veteran's contentions.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for an acquired psychiatric disability, to include PTSD and chronic major depression, in light of all pertinent evidence (to include all that added to the claims file since the RO's last adjudication of the claims) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


